Citation Nr: 0631936	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-03 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for low back 
strain, evaluated as 10 percent disabling prior to July 7, 
2005, and 20 percent disabling from July 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel
INTRODUCTION

The veteran had more than 18 years of nearly continuous 
active duty during the years from January 1970 to October 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that continued a 10 percent evaluation 
for low back strain and noncompensable evaluations for 
bilateral chondromalacia.  During the course of this appeal, 
a rating decision dated in June 2004 increased the 
evaluations for bilateral chondromalacia to 10 percent, 
effective from the date of claim and a July 2005 increased 
the evaluation for the low back strain to 20 percent, 
effective July 7, 2005.  Therefore, the issues in appellate 
status are as noted above.


FINDINGS OF FACT

1.  For the period prior to July 7, 2005, the veteran's low 
back disability was manifested by pain and slight limitation 
of motion; the evidence of record for this period does not 
show that the veteran had muscle spasm on extreme forward 
bending, with loss of lateral spine motion, unilateral, in 
standing position; or, forward flexion of the thoracolumbar 
spine of 60 degrees or less; or, a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

2.  For the period from July 7, 2005, the veteran's low back 
disability has been manifested by pain and no more than 
moderate limitation of motion; the evidence of record for 
this period does not show severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; or forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

3.  In a September 2004 statement, prior to the promulgation 
of a decision in the appeal, the appellant withdrew his 
appeal for entitlement to an increased evaluation for his 
service connected right and left knee disabilities.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's low back strain, prior to July 7, 2005, and 
in excess of 20 percent, from July 7, 2005, have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issues of entitlement to an increased 
rating for the veteran's right and left knee disabilities 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in July 2001 and 
December 2004.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's reports of VA examination.  In addition, 
neither the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

To the extent that the Board is denying or dismissing the 
veteran's claims, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Historically, the Board notes that the veteran was initially 
granted service connection for a low back strain in October 
1990 and assigned a noncompensable evaluation.  This grant 
was based on service medical records which showed that the 
veteran was seen in service several times for a low back 
strain.  A June 1997 rating decision increased the veteran's 
evaluation for his service connected low back strain to a 10 
percent evaluation, based on the veteran's outpatient 
treatment records showing continued treatment for this 
disability.  In May 2001, the veteran filed a claim for an 
increased rating for his service connected low back strain; 
the veteran's evaluation was raised to 20 percent during the 
course of this appeal, effective July 7, 2005.  The veteran 
has continued to disagree with the level of disability 
assigned, and this appeal ensued.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities addressing disabilities of 
the spine, were changed effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, Diagnostic Code 5295 provided 
for a 40 percent rating when there is severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent rating was warranted for muscle 
spasm on extreme forward bending, with loss of lateral spine 
motion, unilateral, in standing position.  A 10 percent 
rating was warranted for a lumbosacral strain with 
characteristic pain on motion.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The Diagnostic Code for lumbosacral 
strain has now been renumbered as Diagnostic Code 5237.  The 
General Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 40 to 100 percent evaluation for 
unfavorable ankylosis of the spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service-connected low back strain, for the period prior to 
July 7, 2005.  In order to receive a rating is excess of 10 
percent for this period, the veteran would have to be found 
to have muscle spasm on extreme forward bending, with loss of 
lateral spine motion, unilateral, in standing position; or, 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Turning 
to the relevant evidence of record, a VA examination report 
dated September 2001 found lumbar spine flexion of 0 to 90 
degrees, extension of 0 to 20 degrees, and lateral rotation 
of 0 to 10 degrees.  The veteran was noted to have no disc 
bulging or central stenosis on CT scan.  The veteran was not 
noted to have any muscle spasm.  The veteran was found to 
have chronic low back pain, with moderate impairment, likely 
exacerbated by his morbid obesity.  Also of note is a VA 
examination report dated October 2003, during which the 
veteran was found to have no tenderness to palpation, and was 
able to bend halfway between his knees and his feet.  He was 
found to be neurologically intact.  The veteran was not noted 
to have any muscle spasm.  X-rays taken at that time showed 
mild to moderate articular facet hypertrophy at L4-L5 and L5-
S1.  The Board does not find this evidence to be consistent 
with a finding of muscle spasm on extreme forward bending, 
with loss of lateral spine motion, unilateral, in standing 
position; or, forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board has looked to other potential Diagnostic Codes, but 
finds no basis for a higher evaluation.  The veteran did not 
exhibit intervertebral disc syndrome during this period and 
certainly not to a moderate degree and no necessity for bed 
rest as prescribed by a physician due to incapacitating 
episodes.  There was no showing of moderate limitation of 
motion of the thoracolumbar spine and no basis for a higher 
rating under any other Diagnostic Code.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  Therefore, the Board finds that 
the preponderance of the evidence of record is against a 
grant of increased rating for the veteran's service connected 
low back strain for this time period.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service-connected low back strain, for the period from July 
7, 2005.  In this regard, in order to receive an evaluation 
in excess of 20 percent for this time period, the veteran 
would have to be found to have severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The VA examination report of July 7, 
2005, indicates that the veteran's range of motion of the 
lumbar spine was forward flexion of 0 to 60 degrees, with 
extension of 0 to 20 degrees, lateral flexion of 0 to 40 
degrees bilaterally, and rotation of 0 to 35 degrees 
bilaterally.  Pain was noted to be the limiting factor, not 
fatigability, lack of endurance or weakness.  X-rays taken at 
that time showed mild hypertrophic changes anteriorly in the 
lower lumbar spine.  The veteran was diagnosed with chronic 
low back pain.  The veteran was noted to be able to perform 
all activities of daily living.  The Board does not find this 
evidence consistent with a finding of severe lumbosacral 
strain, or forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

Again, the Board has looked to other potential Diagnostic 
Codes, but finds no basis for a higher evaluation.  The 
veteran did not exhibit intervertebral disc syndrome during 
this period and certainly not to a severe degree and no 
necessity for bed rest as prescribed by a physician due to 
incapacitating episodes.  There was no showing of severe 
limitation of motion of the thoracolumbar spine and no basis 
for a higher rating under any other Diagnostic Code.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  Therefore, the Board 
finds that the preponderance of the evidence of record is 
against a grant of increased rating for the veteran's service 
connected low back strain for this time period.

As the preponderance of the evidence is against the claim for 
both time periods at issue, the benefit-of-the-doubt doctrine 
does not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

As to the veteran's claims of entitlement to an increased 
rating for his service connected right and left knee 
disabilities, under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  The 
appellant withdrew the appeal on the issues of entitlement to 
an increased rating the veteran's service connected right and 
left knee disabilities.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
these issues. Accordingly, the Board does not have 
jurisdiction to review the appeal of these issues and they 
are dismissed.




ORDER

The appeal on the issue of entitlement to an increased 
evaluation for chondromalacia of the right knee, currently 
evaluated as 10 percent disabling, is dismissed.

The appeal on the issue of entitlement to an increased 
evaluation for chondromalacia of the left knee, currently 
evaluated as 10 percent disabling, is dismissed.

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling prior to July 7, 
2005, and 20 percent disabling from July 7, 2005, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


